Citation Nr: 0707826	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  06-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from June 1942 to September 
1947.  The veteran died in May 2004 and the appellant is his 
widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim.

The appellant testified at a Travel Board hearing in January 
2007 before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing testimony is associated with the 
claims file.  The undersigned VLJ granted the appellant's 
request to hold the record open for 30 days to submit 
additional evidence.  The claims file reflects no evidence of 
the appellant having submitted any additional evidence by the 
expiration of that period.

For good cause shown, the appellant's case has been advanced 
on the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died in May 2004 and the Certificate of Death 
submitted with the appellant's claim for Dependency and 
Indemnity Compensation lists the immediate cause of death as 
a brain tumor; no other significant conditions as 
contributing causes were listed.

2.  At the time of the veteran's death, service connection 
was in effect for amputation, left leg, rated as 40 percent 
disabling and thrombophlebitis, right leg, secondary to the 
left leg amputation, rated as 30 percent disabling.  The 
veteran was allowed a total disability rating on the basis of 
individual unemployability (TDIU), effective July 2001.

3.  The evidence of record does not show a service-connected 
disability materially or substantially contributed to the 
cause of death.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection for cause of death claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, a connection between a service-
connected disability and the veteran's death, and effective 
date any death benefit.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Id.

In this case, in a September 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for cause of the veteran's death, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or to submit any 
further evidence that was relevant to the claim.  A December 
2006 letter informed the appellant how disability evaluations 
and effective dates are assigned and the type evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, reports provided by the 
private physicians who treated him, and the transcript of the 
appellant's hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.

The Board notes that the RO did not readjudicate the 
appellant's claim after issuance of the December 2006 letter.  
The Board finds no prejudice accrued to the appellant, 
however, for she was not deprived of her right to 
meaningfully participate in the adjudication of her claim.  
Further, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, any question 
related to an effective date to be assigned is rendered moot.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

As set forth above, the certificate of death listed the sole 
cause of death as a brain tumor.  The only conditions for 
which service connection was in effect were amputation of the 
left leg and thrombophlebitis, right leg, secondary to the 
left leg amputation.  The appellant asserts that circulatory 
problems caused by the left leg amputation, and its 
residuals, contributed significantly to the veteran's death.  
At the time of his death, the veteran was also diagnosed with 
non-insulin dependent type II diabetes mellitus, coronary 
artery disease (CAD) status post-coronary artery bypass 
graft, diabetic peripheral neuropathy, and diabetic 
retinopathy.  The medical records also indicate that the 
veteran's CAD was due to his diabetes.



Applicable law and regulation

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including brain tumors, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The medical evidence of record shows the veteran's tumor was 
diagnosed and surgically excised in late 2003.  The service 
medical records are negative for any entries of complaints, 
findings, or treatment for brain-related or other 
neurological symptoms.  They are also negative for any 
entries of complaints, findings, or treatment for any 
vascular disorders.  The most significant event recorded in 
the service medical records is the extensive treatment of the 
veteran's left ankle, which was shattered when he stepped on 
a land mine during his service on Iwo Jima.  Prior to that 
injury, he was treated surgically for excision of a cyst in 
April 1944, and his chart reflects that his vascular system 
was normal.

The veteran was discharged due to the residual disability of 
his ankle wound, and the only disability listed on the 
October 1947 Army Certificate of Disability For Discharge is 
the left ankle.  The December 1947 VA examination report 
reflects that the examiner noted normal findings on 
examination of the veteran's vascular and neurological 
systems.

The competent evidence or record shows that the brain tumor 
was not diagnosed until several decades after the veteran's 
service, and there is no evidence of any causal relationship 
between the tumor and the veteran's active service.  Thus, 
there is no evidentiary basis for service connection for a 
brain tumor on either a direct or presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The private medical records in the claims file include 
records of Cardiac Associates.  Those records show that, in 
March 2001 the veteran was seen because of an abnormal stress 
test.  The provider noted that the nuclear stress test 
indicated a defect consistent with myocardial ischemia and, 
because the veteran was a diabetic, he might be having a 
silent ischemia.  The April 2001 report of left heart 
catheterization notes that he had a 10-year history of 
diabetes.  That procedure assessed him as having severe 
multi-vessel CAD, and that he should undergo coronary bypass 
surgery.

He underwent multiple VA examinations in September 2002 prior 
to his allowance of TDIU.  At the vascular examination, the 
veteran reported that he took Glyburide for his diabetes, and 
that he had neuropathy in his right foot.  He also told the 
examiner that he had the thrombophlebitis of the right leg 
some 50 years earlier.  Examination of the right leg revealed 
good peripheral pulses and no varicose veins or signs of 
phlebitis were noted.  The examiner noted no signs of chronic 
venous insufficiency.  The diagnoses included type II 
diabetes mellitus with vascular and neurological 
complication.

The neurological examination report notes that the examiner 
noted the veteran had known chronic diabetic peripheral 
neuropathy.  The examiner diagnosed peripheral neuropathy of 
the right lower extremity secondary to diabetes mellitus.  
The orthopedist noted that the veteran had to stop working 
because the ulcerated left stump prevented prolonged standing 
and walking.  Examination revealed no edema or discoloration.  
There was a recently healed ulcer at the tip of the stump 
that was covered with an extremely epithelium and some scab, 
and the area was tender.  The veteran told the examiner that 
he did not want the stump revised again for fear that it 
might be too short.  The examiner diagnosed recurrent 
ulceration, left below-knee amputation stump.

Records of Jersey Shore Neurology Associates show that the 
veteran's brain tumor was diagnosed in November 2003 and he 
underwent surgery for it shortly afterwards.  A December 2003 
post-operative note states the veteran had an extensive 
family history of cancer.  The examination at this visit 
noted no significant findings of the lower extremities.  The 
amputation on the left side was noted and no peripheral edema 
was noted on the right.  By January 2004, a MRI examination 
had shown that the veteran's brain tumor had recurred, and at 
the February 2004 visit, the examiner noted that the 
veteran's disease was progressing.
None of the records in the claims file contain any evidence 
that the veteran's left leg amputation or his right leg 
thrombophlebitis contributed in any way to the development of 
the brain tumor.  His treatment records note his service-
connected disabilities as part of his medical history but no 
more.

This state of affairs is typified by an undated prescription 
form from Ralph V. Guarino, M.D., Deer Chase Medical 
Associates.  It was received by the RO in January 2005.  Dr. 
Guarino wrote on the form that the veteran died of brain 
tumor, and that he had a left leg below-the-knee amputation 
which became irritated and bled around the time of his death.

The Board first notes that none of the treatment records 
associated with the claims file document the bleeding Dr. 
Guarino mentions.  More important, however, is that Dr. 
Guarino did not opine or otherwise causally link the 
veteran's irritated stump with his brain tumor.  He merely 
noted he existence of that condition.  The Board notes 
further that the 2002 VA examination report reflects that the 
examiner observed that the ulceration of the veteran's stump 
was secondary to his nonservice-connected diabetes mellitus.  
The medical evidence of record, primarily the records of 
Cardiology Associates, shows that the veteran's significant 
underlying condition was his nonservice-connected diabetes, 
which was diagnosed several decades after his discharge from 
active service.

The appellant is entitled to the benefit of the doubt where 
the evidence in favor of service connection and against 
service connection is roughly in balance.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 
518, 519 (1996).  The determination as to whether the 
requirements for service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the claim.  38 C.F.R. § 3.312.  In 
light of this finding, there is no reasonable doubt to 
resolve.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


